Order entered September 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00456-CV

                                  WILLIAM CHU, Appellant

                                                V.

              DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-13182

                                            ORDER
       Before the Court is the parties’ agreed motion for an extension of time for filing their

briefs. The parties ask the Court to extend their respective briefing deadlines by seventy-five

days. The Court has previously granted appellant two extensions of time to file a brief. The

parties have informed the Court that they are engaged in settlement negotiations.

       We GRANT the motion TO THE EXTENT that appellant shall file either his brief or a

motion to dismiss the appeal on or before OCTOBER 25, 2013. We caution appellant failure to

file either a brief or a motion to dismiss on or before October 25, 2013 will result in dismissal of

the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1).

                                                       /s/   DAVID LEWIS
                                                             JUSTICE